DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-4, 6-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al (US 20160167231; hereinafter referred to as Nakayama) in view of Yamazaki et al (US 20150127147; hereinafter referred to as Yamazaki) in view of  Cella et al (US 20180284758; hereinafter referred to as Cella).
Regarding Claim 1, Nakayama teaches a robot (see Fig. 1 element 10) comprising: 
a robot arm (see Fig. 1 element 14); 
a first force sensor configured to detect an external force (see Fig. 1 element 12 and “robot control device 20 includes an external force measurement value status monitoring part 21 which monitors an external force measurement value which the force sensor 12 detects,” in par. 0033); and 
wherein the robot resets the first force sensor (see at least step S20 in Fig. 2) based on a detection value (see at least “the force detection value status monitoring part 23 judges if the margin of fluctuation of the force detection value of the force sensor 12 is a fluctuation margin threshold value, for example, 1 kgf or less, in a predetermined unit time, for example, 1 second.” In par. 0046 and Step S16 in Fig. 2) 

a vibration sensor configured to detect vibration of the robot arm (see at least angular velocity sensors 20 in Fig. 3 and “angular velocity sensors 20 are used as the detection units…and generation of vibration when the robot arm 2 is damped may be suppressed using the angular velocity sensors 20” in par. 0113).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Nakayama to incorporate the teachings of Yamazaki wherein the robot has an angular velocity sensor detecting the vibration that is causing the fluctuation of readings from a force sensor. The motivation to incorporate the teachings of Yamazaki would be to measure vibration at a different location than that of the force sensor. 
	Nakayama teaches to distinguish between normal and abnormal force sensor readings from the force sensor so that the controller only resets the force sensor when the robot is operating normally (see at least “the force sensor 12 is never reset in the state where it is acted on by an abnormally large force” in par. 0050) either stopped or at constant speed (see Fig. 2 steps S12 and S13). Yamazaki teaches the structure needed to use vibration sensors in addition to force sensors to dampen vibration. 
	Cella teaches a reason to use the values detected by the vibration sensors of Yamazaki to distinguish between normal and abnormal operation (see at least “machines operating in an industrial environment…may generate vibrations that may be of a specific frequency and/or amplitude typical of the element when the element is in a given operating condition or state (e.g., a normal mode of operation of a machine at a . Given that Nakayama already teaches resetting the force sensor only when force readings are normal and Yamazaki teaches the structure of having force and vibration sensors, the teachings of Cella fill the gaps needed to reset the force sensor based on a detection value of the vibration sensor. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Nakayama  to incorporate the teachings of Yamazaki wherein the identifies normal operation with vibration sensor data. The motivation to incorporate the teachings of Yamazaki would be to distinguish between vibration frequencies of the robot that are due to normal operation and due to faults (see Cella par. 1023) that may affect the force sensor and ensure that the force sensor is not excessively reset during times of faults. 
	
Regarding Claim 2, Nakayama as modified by Yamazaki and Cella teaches the robot according to claim 1 (see Claim 1 analysis). Nakayama further teaches wherein the first force sensor is provided between the robot arm and a base (see at least “Note that, the force sensor 12 may also be attached to the robot base 13 or another part of the robot 10” in par. 0032, because the force sensor 12 is shown below the robot base 13, this alternative is interpreted as meaning the force sensor is attached above the robot base 13, which is between the robot arm 14 and the robot base 13).

Regarding Claim 3, Nakayama as modified by Yamazaki and Cella teaches the robot according to claim 1 (see Claim 1 analysis). Nakayama discloses that the force sensor may be attached to other parts of the robot, but fails to explicitly teach the following. 
 wherein the first force sensor (see force sensor 55 in Fig. 3) is provided between the robot arm (see second arm unit 6 in Fig. 3) and an end effector (see hand unit 7 in Fig. 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Nakayama as modified by Yamazaki and Cella to incorporate the teachings of Yamazaki wherein there is a force sensor between the end effector and the arm. The motivation to incorporate the teachings of Yamazaki would be to evaluate the external force on the end effector. 
	
Regarding Claim 4, Nakayama as modified by Yamazaki and Cella the robot according to claim 1 (see Claim 1 analysis), Nakayama teaches wherein the first force sensor is provided between the robot arm and a base (see at least “Note that, the force sensor 12 may also be attached to the robot base 13 or another part of the robot 10” in par. 0032, because the force sensor 12 is shown below the robot base 13, this alternative is interpreted as meaning the force sensor is attached above the robot base 13, which is between the robot arm 14 and the robot base), and 
	Nakayama fails to teach multiple force sensors but Yamazaki does teach
further comprising a second force sensor (see force sensor 55 in Fig. 3 and see also “first detection unit 10 and the second detection unit 11, for example…a force sensor, etc. may be used” in par. 0101, this is another example of teaching a first force sensor), the second force sensor is provided between the robot arm (see second arm unit 6 in Fig. 3) and an end effector (see hand unit 7 in Fig. 3).

Regarding Claim 6, Nakayama as modified by Yamazaki and Cella teaches the robot according to claim 1 (see Claim 1 analysis). Nakayama fails to teach the following, but Yamazaki does teach wherein the vibration sensor is an inertial sensor (see at least “Note that, for damping control of the robot arm 2, not only the angular velocity sensors 20 but also inertial sensors such as acceleration sensors may be used” in par. 0102). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Nakayama as modified by Yamazaki and Cella to incorporate the teachings of Yamazaki wherein the vibration sensor is an inertial sensor. The motivation to incorporate the teachings of Yamazaki would be to implement a sensor with high reliability and small size (see par. 0005).
Regarding Claim 7, Nakayama as modified by Yamazaki and Cella teaches the robot according to claim 1 (see Claim 1 analysis). The combination explained in the analysis for Claim 1 above shows that Nakayama as modified by Yamazaki and Cella teaches wherein the robot resets the force sensor based on a detection value of the vibration sensor (see Claim 1 analysis). Nakayama and Yamazaki fail to explicitly teach  based on a frequency characteristic, which is the detection value of the vibration sensor (see at least “may generate vibrations that may be of a specific frequency and/or amplitude typical of the element when the element is in a given operating condition or state (e.g., a normal mode of operation of a machine at a given speed. Various sensors may be useful in measuring vibration, such as accelerometers, velocity transducers, imaging sensors, acoustic sensors, and displacement probes, which may collectively be known as vibration sensors…Sensed conditions may be compared to historical data to identify or predict a state, condition or outcome” in par. 1023). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Nakayama as modified by Yamazaki and Cella to incorporate the teachings of Cella wherein a frequency of normal operation is identified from vibration sensor data. The motivation to incorporate the teachings of Cella would be to identify vibration that is normal to robot operation by comparison to historical data (see par. 1023), and to avoid excessive correction of the force sensor.
Regarding Claim 9, Nakayama teaches a control method for controlling a robot (see at least robot 10 in Fig. 1) including a robot arm (see robot arm 14 in Fig. 1) and a force sensor (see force sensor 12 in Fig. 1) configured to detect an external force (see at least “robot control device 20 includes an external force measurement value status monitoring part 21 which monitors an external force measurement value which the force sensor 12 detects,” in par. 0033), the control method comprising: 
resetting the force sensor (see step S20 in Fig. 2)
resetting the force sensor when the robot is operating normally (see at least “the force sensor 12 is never reset in the state where it is acted on by an abnormally large force” in par. 0050) either stopped or at constant speed (see Fig. 2 steps S12 and S13). Yamazaki teaches detecting vibration of the robot arm (see par. 0113) in addition to force sensor to dampen vibration. 
	Cella teaches a reason to use the values detected by the vibration sensors of Yamazaki with the robot taught by Nakayama to arrive at resetting the force sensor based on a detection value of the vibration sensor (see at least “machines operating in an industrial environment…may generate vibrations that may be of a specific frequency and/or amplitude typical of the element when the element is in a given operating condition or state (e.g., a normal mode of operation of a machine at a given speed,” in par. 1023).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Nakayama  to incorporate the teachings of Yamazaki wherein the identifies normal operation with vibration sensor data. The motivation to incorporate the teachings of Yamazaki would be use a vibration sensor to distinguish between vibration frequencies of the robot that are due to normal operation and due to faults (see par. 1023) that may affect the force sensor and ensure that the force sensor is not excessively reset during times of faults.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama as modified by Yamazaki and Cella and further in view of Hashiguchi et al (US 20120048027; hereinafter referred to as Hashiguchi).

 	Regarding Claim 5, Nakayama as modified by Yamazaki and Cella teaches the robot according to claim 1 (see Claim 1 analysis), Nakayama, Yamazaki and Cella fail to explicitly teach the following but Hashiguchi wherein the first force sensor is a sensor including quartz (see at least “force sensor that has a piezoelectric body made of a material having a natural frequency (rigidity) higher than that of the metallic material to be the structural material forming each portion of the arms 1103L and 1103R, in this example, a sensor where quartz is used as the piezoelectric body is used as each sensor 1122” in par. 0114).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Nakayama as modified by Yamazaki and Cella to incorporate the teachings of Hashiguchi wherein the force sensor has a piezoelectric body made of quartz. The motivation to incorporate the teachings of Hashiguchi would be to use a material that has a higher natural frequency than metallic material that often forms the arm structure of robots (see par. 0114).
	
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Yamazaki.

Regarding Claim 8,  Nakayama teaches a control device (see at least “robot control device 20 is a digital computer” in par. 0033, the control device is interpreted to have the structural limitations laid out in par. 0031 of applicant’s spec, and therefore avoids interpretation under 35 USC 112(f); the control device 20 of Nakayama is interpreted to have the structure laid out in applicant’s specification) and performs reset of an output value of a force sensor configured to detect an external force (see at least external force measurement value status monitoring part 21 of robot control device 20 in Fig. 1) applied to the robot arm (see at least “the robot control device 20 includes a correction value updating part 31…The processing by the correction value updating part 31 for update of the correction value can be set to be a reset of the force sensor 12” in par. 0035). 
While the signal from the force sensor may include vibration information, Nakayama fails to explicitly teach the following, but Yamazaki does teach a control device (see at least robot controller 30 in Fig. 3 and “The detection signals detected by the first detection unit 10 and the second detection unit 11 are sequentially transmitted (serial-transmitted) to the communication control unit 32 via the daisy-chain-connected wiring unit 13” in par. 0109) that receives a signal including vibration information of a robot arm (see at least and “for damping control of the robot arm 2, angular velocity sensors 20 are used for the first detection unit 10 and the second detection unit 11” in par. 0102 and “generation of vibration when the robot arm 2 is damped may be suppressed using the angular velocity sensors 20” in par. 0113 interpreted as the angular velocity sensors sending vibration information to the communication control unit). Note the claim language does not recite that performing the reset of the force 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control device taught by Nakayama to incorporate the teachings of Yamazaki wherein the control device receives vibration information from angular velocity sensors. The motivation to incorporate the teachings of Yamazaki would be to control the robot using the vibration information to suppress vibration (see par. 0113) that could make the output of the force sensor inaccurate. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wakabayashi et al (US 20060215347) discloses a robotic system that identifies abnormal operation with vibration sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.K./          Examiner, Art Unit 3666                                                                                                                                                                                              
/ROBERT T NGUYEN/          PRIMARY EXAMINER, Art Unit 3666